Order entered March 18, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00241-CV

             IN THE ESTATE OF NORMAN SIMON BROWN, DECEASED

                          On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. PR-14-04275-2

                                          ORDER
       Based on the Court’s opinion of this date, we DENY as moot court reporter Andrea L.

Reed’s March 12, 2015 motion for extension of time to file record.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE